           Case 1:20-cv-11051-MBB Document 6 Filed 06/26/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
YIYU LIN,                                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )
                                          ) Civil Action No.: 1:20-CV-11051-MBB
CGIT SYSTEMS, INC.                        )
                                          )
      Defendant                           )
__________________________________________)


                                  MOTION TO DISMISS
                         COUNTS I, II, AND III OF THE COMPLAINT

        Defendant CGIT Systems, Inc. (“CGIT”) moves this Court to dismiss Counts I, II, and III

for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).1 In support of this Motion, the

CGIT directs the Court to the Memorandum of Law in Support of Its Motion to Dismiss filed

herewith, and to any additional arguments to be properly presented in support of the requested

relief in this motion.

                             REQUEST FOR ORAL ARGUMENT

        Defendant respectfully requests oral argument on this Motion.

                                                 THE DEFENDANT,

                                                 CGIT SYSTEMS, INC.,

                                                 BY ITS ATTORNEY,


                                                 /s/ John E. (Jed) DeWick

1
 Although CGIT denies and disputes that it has violated M.G.L. c. 149, § 148C as alleged in
Count IV of the Complaint, and it fully intends to defend against such claim, CGIT’s Motion to
Dismiss does not address that count.
          Case 1:20-cv-11051-MBB Document 6 Filed 06/26/20 Page 2 of 2



                                                 John E. (Jed) DeWick, Esq. (BBO#
                                                 654723)
                                                 jdewick@arrowoodllp.com
                                                 Arrowood, LLP
                                                 10 Post Office Square, 7th Floor South
                                                 Boston, MA 02109
                                                 Phone: (617) 849-6200
                                                 Fax: (617) 849-6201

                                                 Dated: June 26, 2020




                CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       I hereby certify that I conferred with opposing counsel on June 25, 2020 in an attempt to
resolve or narrow the issues raised herein.

                                                              /s/ John E. (Jed) DeWick
                                                              John E. (Jed) DeWick

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
or sent by first-class mail to any persons presently indicated as non-registered participants on this
date.


                                                      /s/ John E. (Jed) DeWick
                                                      John E. (Jed) DeWick, (BBO # 654723)
                                                      June 26, 2020




                                                 2
